Citation Nr: 1720567	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-20 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968 as well as from September 1985 to February 2002.  He also had periods of active duty for training (ACDUTRA).  He is a combat veteran who served in the Republic of Vietnam and has been awarded multiple Bronze Stars.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

This appeal was remanded by the Board in September 2011 for additional development and is now ready for adjudication. 


FINDING OF FACT

The Veteran's sleep apnea is related to military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

The Board acknowledges and regrets this case's lengthy procedural history.  Specifically, the Veteran filed a claim for service connection for sleep apnea in March 2006.  The claim was initially adjudicated in September 2007 and the Veteran filed a Notice of Disagreement in October 2007.  In September 2011, the Board remanded the claim in order to provide the Veteran with a Statement of the Case (SOC).  As a SOC was issued in May 2013, the Board is now satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Service Connection

The Veteran is claiming entitlement to service connection for sleep apnea.  He asserts that his sleep apnea is related to his military service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Based on the evidence of record, the Board determines that service connection is warranted for sleep apnea.  Initially, the Board notes that the Veteran's service treatment records (STRs) do not exhibit clear symptoms of and treatment for sleep apnea.  During his most recent entrance and exit examinations, there are no indications of the symptoms of sleep apnea.  In November 2005, approximately 3 years and 9 months after his February 2002 retirement from the military, he underwent a sleep study after which he was diagnosed with sleep apnea.  

As to whether the Veteran's currently diagnosed sleep apnea is related to his military service, the Board relies partly on statements submitted in the record.  Specifically, he stated that he didn't know what sleep apnea was during his time in the military and thought the reason for tiredness was his age.  In January 2006, his wife stated that she had observed his loud snoring and restless sleep for ten or more years.  She noted that it gradually got worse over the years which led to them to seek medical advice.  She also reported that during this time period, he was tired all the time and fell asleep when he got still for any length of time.  Finally, she described that he stopped breathing when sleeping, which would scare her to the point where she would kick or shake her husband awake.  In a buddy statement, a fellow soldier described observing symptoms of extreme snoring when the Veteran was asleep to the extent that he would appear to stop breathing.  The soldier reported that these observations were made between 1995 and 2000.  These detailed and consistent statements help demonstrate that the Veteran suffered from sleep apnea symptoms during military service.

In addition to the lay statements provided, strong medical opinions firmly demonstrate a relationship between the Veteran's sleep apnea and military service.  In a January 2006 statement, Dr. F.S. of the American Pulmonary Medical Institute opined that the sleep apnea existed prior to the Veteran's retirement.  In making his determination, Dr. F.S. referenced a 10 year history of progressive fatigue and daytime sleepiness combined with family observations of loud snoring, restlessness, and respiratory pauses causing observer alarm.  Additionally, in a February 2006 statement, the Veteran's personal physician, Dr. V.T., described a ten year history of fatigue, sleepiness, and restlessness, which led him to refer the Veteran for a sleep study that diagnosed sleep apnea.  Finally, the September 2007 VA examiner concluded that it was at least as likely as not that his sleep apnea was present during active duty.  The examiner noted that sleep apnea can develop over time as well as the Veteran's description of his symptoms during service.  

As a result of the statements submitted into the record as well as the three separate medical opinions concluding that the Veteran's sleep apnea is related to military service, Board finds that service connection for sleep apnea is warranted.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine, including its heightened duty as a result of missing records, in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  


ORDER

Service connection for sleep apnea is granted.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


